DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PGPub 2016/0086769, hereinafter Kim).
Regarding claim 1, Fig. 1 of Kim discloses an ion beam source (110) configured to expose semiconductor structures (90) (see paragraph [0059]) with an ion beam (110) in a spatially resolved manner (see paragraph [0062]); and a secondary ion detection device comprising a mass spectrometer (120) configured to simultaneously measure an ion mass to charge ratio in a given bandwidth (see Fig. 10), wherein the inspection system (10) is configured to qualify the semiconductor structures (90) (see paragraph [0062]).
Regarding claim 2, Kim discloses the mass spectrometer (120) is configured to continuously measure the ion mass to charge ratios (see paragraph [0080]) in the given bandwidth (see paragraph [0081]).
Regarding claim 3, Kim discloses the secondary ion detection device comprises a secondary electron detection unit (see paragraph [0031]).
Regarding claim 4, Kim discloses the secondary ion detection unit (120) comprises a total ion counter (see Fig. 10).

Regarding claim 6, Kim discloses the ion beam source (110) is configured to produce a noble gas ion beam (Ar+) (see paragraph [0077]).
Regarding claim 8, Kim discloses the secondary ion detection device comprises a secondary ion transfer unit movable between a first position in which the transfer unit is configured to transfer secondary ions emanating from a target volume of a probe structure to be qualified to the secondary ion detection unit; and a second position which is a neutral position (see paragraph [0066]).
Regarding claim 9, Fig. 1 of Kim discloses the mass spectrometer is configured to continuously measure the ion mass to charge ratios in the given bandwidth (see paragraph [0081]); and the secondary ion detection device comprises a secondary electron detection unit (see paragraph [0031]).
Regarding claim 10, Fig. 1 of Kim discloses the mass spectrometer is configured to continuously measure (see paragraph [0081]) the ion mass to charge ratios in the given bandwidth (see Fig. 10); and the ion beam source is configured to produce a noble gas ion beam (see paragraph [0077]).
Regarding claim 11, Kim discloses the mass spectrometer is configured to continuously measure the ion mass to charge ratios in the given bandwidth (see paragraph [0081]); and the secondary ion detection device comprises a secondary ion transfer unit movable between a first position in which the transfer unit is configured to transfer secondary ions emanating from a target volume of a probe structure to be 
Regarding claim 12, Fig. 1 of Kim discloses the secondary ion detection device comprises a secondary electron detection unit (see paragraph [0031]); and the ion beam source is configured to produce a noble gas ion beam (see paragraph [0077]).
Regarding claim 13, Kim discloses the secondary ion detection device comprises a secondary electron detection unit, and the mass spectrometer is configured to continuously measure the ion mass to charge ratios in the given bandwidth (see paragraph [0081]); and the secondary ion detection device comprises a secondary ion transfer unit movable between a first position in which the transfer unit is configured to transfer secondary ions emanating from a target volume of a probe structure to be qualified to the secondary ion detection unit; and a second position which is a neutral position (see paragraph [0066]).
Regarding claim 14, Fig. 1 of Kim discloses the inspection system is used to qualify semiconductor structures (see paragraph [0062]).
Regarding claim 15, Fig. 1 of Kim discloses raw review of a semiconductor structure to identify qualification volume candidates (see paragraph [0073]); and detailed review of the qualification volume candidates identified in the raw review (see paragraph [0073]); wherein for each qualification volume candidate, the detailed review comprises: spatially resolved ion beam sputtering; detecting secondary ions; and within an ion mass to charge ratio bandwidth (see Fig. 10), simultaneously using mass spectrometry to continuously analyze the detected secondary ions (see paragraph [0081]).

Regarding claim 19, Kim discloses using a secondary electron microscopy image to choose at least one of the qualification candidate volumes (see paragraph [0073]).
Regarding claim 20, Kim discloses using the continuous mass spectrometry of the secondary ions to reveal a material distribution (see paragraph [0081]); and using a secondary electron microscope to image the material distribution (see paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ward et al. (US PGPub 2009/0114840, hereinafter Ward).
Regarding claim 7, a difference between Kim and the claimed invention is the ion beam source is configured to produce a neon beam. However in the same field of endeavor, Ward discloses an ion source which produces an ion beam in use for an inspection system (see paragraph [0021]). Ward further teaches that the gas source used to form the ion beam can be a noble gas (i.e. helium, neon, argon, krypton, xenon) (see paragraph [0178]). In view of such teaching, it would have been obvious to the 
Regarding claim 17, a difference between Kim and the claimed invention is the ion beam has a focal diameter of less than 5 nm. However, in the same field of endeavor, Ward discloses an ion source which produces an ion beam for an inspection system (see paragraph [0021]). Ward teaches the spot size of the produced ion beam is less than 5 nm (see paragraph [0341]). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date to modify Kim by producing an ion beam with a smaller beam size for the purpose of attaining a higher resolution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 16, while Kim does not explicitly disclose a detailed review having a space resolution greater than 100 nm, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a sizable resolution for a sample to detect a portion of ionized secondary particles, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang

/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             

/NICOLE M IPPOLITO/           Primary Examiner, Art Unit 2881